Appeals by defendant from two judgments of the Supreme Court, Kings.County (Thompson, J.), each rendered October 27,1978, convicting him of murder, in the second degree and attempted robbery in the first degree, upon pleas of guilty, and imposing sentences. These appeals bring up for review the denial of defendant’s motion at the time of sentencing to withdraw his guilty pleas. Judgments reversed, on the law, motion granted, guilty pleas vacated, not guilty pleas reinstated, and matter remitted to the Supreme Court, Kings County, for further proceedings. The trial court’s conduct at the change of plea proceeding, threatening the defendant with dire consequences if he did not plead guilty, requires setting aside the judgments of conviction rendered by the same court. Based upon the totality of circumstances presented in this particular case, such conduct cannot be deemed harmless error. Damiani, J. P., Gulotta, Margett and Bracken, JJ., concur.